Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 13 September 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					New York 13th.—16 Septbr 1817
				
				We have arrived safely at this place after a fatiguing journey owing to the dust and extreme heat of the weather which nearly overcame me and produced so much fever by the time we reach’d New London we were apprehensive I should be incapable of proceeding as I found myself considerably better we took our passage in the Steam Boat at New London yesterday morning at 7. o-clock and reached New Haven yesterday Evening at 8. after a pleasant sail which was only interrupted by a slight shower of Thunder and Lightning We then exchanged Boats and took in so numerous a company that during the night we were almost suffocated by the heat which I think can only be exceeded by the black hole at Calcutta—The company in the first Boat was tolerably agreeable and the squabbling for beds in the second would have been exceedingly amusing to a disinterested spectator Harriet and I enjoyed very much after we were provided. We got in at six o’clock this morning, and were not a little pleased to be released from our purgatory.13 Harriet left us last evening at five o’clock under the protection of Mr Tensbrook who was going to Fish Kiln and promised to see her safe to Mrs. De Wints. he is a respectable clergyman—.14 I was so unwell yesterday morning I could not go to Church and was obliged to lay on the bed, the greater part of the day as  was positively engaged to Dine with Mr. Mrs. Cormich at three o’Clock I went accordingly and you will be a little astonished to hear that I sat five hours at table as the Gentlemen would not release me being the only Lady there—I think I shall get a fine reputation—Mr. Pillet would say I had brought some of the english Bachanalian propensities with from the dear little Island—We were much surprized at the arrival of Mr. De Wint who came to take Harriet up to Cedar Grove he is looking very well and says Caroline is in very good health and spirits—he returns on Tuesday.16 We left New York at 7 o clock in the Steam Boat for New Brunswick the day was cold and rainy and we had not a great many passengers In the afternoon we got into the Stage and went as far as Trenton—I was so Ill from the fatigue that I was obliged to go to bed immediately on my arrival—This morning we took passage in the Steam Boat for this Place and arrived here at 11 o’Clock the Boat was crowded with passengers some of whom were pleasant and genteel among whom was a quaker Lady by the name of Coates—A Lady said to be one of the most sensible women in America I must close this journal or whatever it may be called with love to my boys and to Louisa and with duty to my father and yourself from your daughter
				
					L C A.
				
				
			